DENY; and Opinion Filed May 14, 2015.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00607-CV

            IN RE 462 THOMAS FAMILY PROPERTIES, LP, ET AL, Relators

                        Original Proceeding from the Probate Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. PR-10-00877-1

                              MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                   Opinion by Justice Fillmore
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its order compelling production of certain documents they contend are protected

by the attorney-client privilege. Ordinarily, to obtain mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). On

the record that has been presented to us, we conclude relators have failed to establish a right to

the relief requested.

       We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
150607F.P05